Citation Nr: 1033705	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2008, and December 2009, the Board remanded 
the claim for additional development.  

A hearing at the RO was held in November 2007 before the 
undersigned Veterans Law Judge who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  Furthermore, the 
rule that a veteran is entitled to the most favorable version of 
a regulation that was revised during his appeal allows 
application of the old version of 38 C.F.R. § 3.304 to the period 
prior to July 13, 2010 (i.e., prior to the effective date of the 
new regulation).  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  
The new version of the regulation appears to liberalize the law 
as it pertains to certain PTSD claims, possibly to include the 
instant claim.  

Where the Board considers law not previously considered by the 
RO, the Board is required to notify the claimant and indicate 
that consideration of this law may result in a decision adverse 
to the claimant.  See 38 C.F.R. § 20.903(b) (2009) (requiring 
Board to "notify the appellant and his or her representative" of 
its intent to consider a law not considered by RO, where 
consideration "could result in denial of the appeal").  McBurney 
v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

With regard to the Veteran's claimed stressor, during his 
hearing, held in November 2007, he asserted that he has PTSD as 
the result of an experience in Korea.  Specifically, he testified 
that in the Fall of 1968, while stationed with the 226th Signal 
Company in Korea as a radio teletype operator, he was sitting on 
the beach with some fellow soldiers when they observed lights on 
the horizon, that it appeared as if there were 100 ships in the 
Sea of Japan, and that he was certain that it was a hostile enemy 
force and that he was going to die.  He testified that the lights 
turned out to belong to harmless fishing vessels, but that ever 
since this incident, he has been fearful for his life and has had 
nightmares of this incident.  

He has also reported other stressors.  Specifically, he stated 
that he was "trapped among a few rocks off shore of Korea while 
having the enemy fly overhead in helicopters," and that he 
participated in combat, or otherwise came under fire from enemy 
forces.  See e.g., VA progress notes, dated in August and October 
of 2005 (in which he reported that "he was in combat under fire 
where he was at risk of being wounded or killed" (in October  
2005)); lay statement of Veteran's spouse, and W.P.B., received 
in November 2003 (stating, "[h]e has told me about being shot 
at," and that, "the N[orth]Koreans actually fired upon his 
unit").  In another statement, he appears to deny participation 
in combat.  See e.g., Veteran's statement, received in February 
2005 (in which he argues that whether or not he participated in 
combat was unfair).  In other documents, to include lay 
statements, the Veteran has reported a pre-service and post-
service history that involve stressors, to include childhood 
physical abuse, and about 23 years as a New York City police 
officer and detective.  See e.g., VA progress notes, dated in 
2005; Veteran's statement, received in February 2005 (in which he 
states that he witnessed "horrific incidents" being assaulted 
multiple times, and being "in danger of being shot more than 
once").  

The statutory duty to assist a claimant includes providing 
examinations when warranted.  In this case, the Veteran has not 
yet been afforded an examination.  If, and only if, one or more 
stressors are considered to be verified/accepted, the Veteran 
should be afforded an examination, to include an etiological 
opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

2.  Make a credibility determination, and 
determine if any of the Veteran's claimed 
stressor(s) is/are verified/or whether they 
meet the criteria for acceptance under 
either the new or the old version of 
38 C.F.R. § 3.304(f).  If it is determined 
that there is no verified or accepted 
stressor, make a formal finding to that 
effect.  



3.  If, and only if, a claimed stressor is 
verified/accepted, schedule the Veteran for 
a VA psychiatric examination to determine 
his correct diagnosis(es), to include 
whether he has PTSD under the criteria as 
set forth in DSM- IV.  The examiner must 
be provided with a summary of the 
verified/accepted stressor(s), and must 
be informed of the Veteran's pre-
service history of childhood abuse, and 
23-year post-service history of 
employment as a police officer.  The 
claims file should be provided to the 
examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, is to be 
accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD 
was caused by his service.  If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The examiner 
should also discuss the significance, if 
any, of the Veteran's pre- and post-service 
history of stressors.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  



4.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


